Citation Nr: 0026733	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, status post reconstructive surgery, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an effective date earlier than February 
22, 1995, for a 20 percent rating for residuals of a right 
knee injury, status post reconstructive surgery.

4.  Entitlement to an effective date earlier than February 
22, 1995, for a 20 percent rating for degenerative joint 
disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
August 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock Regional Office (RO).  
By April 1995 rating decision, the RO denied a rating in 
excess of 10 percent for residuals of a right knee injury, 
post-operative status.  The veteran appealed the RO 
determination, contending that the severity of his right knee 
disability was commensurate with a 20 or 30 percent 
disability evaluation.  

In April 1997, the Board remanded the matter for additional 
development of the evidence.  While the matter was in remand 
status, by May 1998 rating decision, the RO increased the 
rating for residuals of a right knee injury to 20 percent, 
effective February 22, 1995, the date of receipt of the 
veteran's claim for an increased rating.  In addition, a 
separate 20 percent rating for degenerative joint disease of 
the right knee, was also assigned, effective February 22, 
1995.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997).  In January 1999, the veteran 
perfected an appeal of the issues of entitlement to effective 
dates, earlier than February 22, 1995, for the separate 20 
percent ratings assigned his right knee disabilities.  He 
also argued that he was entitled to ratings in excess of 20 
percent for residuals of a right knee injury and right knee 
degenerative joint disease.  Thus, the issues currently on 
appeal are as set forth on the cover page above.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee is manifested by limitation of right knee motion, 
crepitance, pain on motion, and X-ray evidence of arthritis.

2.  The other residuals of the veteran's right knee injury 
include pain, mild swelling, moderate instability, muscle 
weakness, fatigability, and mild to moderate quadriceps 
atrophy, with no objective evidence of a severe right knee 
disability.

3.  Effective August 27, 1988, the RO granted service 
connection for residuals of a right knee injury and assigned 
an initial 10 percent evaluation.  

4.  In December 1990, the RO scheduled the veteran for a VA 
medical examination for purposes of determining continued 
entitlement to compensation for a right knee disability; 
without good cause, the veteran failed to report for the 
examination.

5.  In April 1991, the RO advised the veteran that his 
disability compensation had been discontinued; he did not 
respond within a year of the date of the letter.

6.  On February 22, 1995, the RO received the veteran's claim 
for an increased rating for his right knee disability.

7.  It is not factually ascertainable from the evidence of 
record that an increased rating was warranted in the year 
prior to the date of receipt of such claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a right knee injury, status post reconstructive 
surgery, have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 5107, 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (1999).

3.  The criteria for an effective date earlier than February 
22, 1995, for a 20 percent rating for residuals of a right 
knee injury, status post reconstructive surgery, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.157, 3.158, 3.330, 3.400, 3.655 (1999).

4.  The criteria for an effective date earlier than February 
22, 1995, for a 20 percent rating for degenerative joint 
disease of the right knee have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.158, 3.330, 
3.400, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
5107.  Therefore, VA has a duty to assist him in the 
development of facts pertinent to the claims.  Consistent 
with such duty, the veteran was afforded VA medical 
examinations in March 1995, April 1998, and August 1999.  The 
Board finds that these examination reports contain sufficient 
information to rate the veteran's disabilities in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  The Board also finds that the 
development requested by the Board in its April 1997 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In addition, the Board notes that the RO has also obtained 
all pertinent VA and private clinical records identified by 
the veteran.  See Tetro v. Gober, No. 97-1192 (U.S. Vet. App. 
Sept. 6, 2000).  Moreover, a review of the record reveals no 
indication that there is any additional pertinent evidence 
which has not yet been obtained.  Therefore, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claims 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records show that in December 
1986, he sustained a right knee injury while playing 
basketball.  He sought treatment immediately thereafter, 
reporting pain in the lateral aspect of the right knee.  X-
ray examination of the right knee was negative.  The initial 
assessment was lateral collateral ligament strain.  The 
following week, he was hospitalized for a right knee 
arthroscopy, which revealed a ruptured anterior cruciate 
ligament and tears of the medial meniscus and lateral 
collateral ligaments.  A knee reconstruction was performed 
using semitendinosus tendon and excision of the torn portion 
of the meniscus.  He was placed in a long leg cast, post-
operatively, did well and was allowed convalescent leave.  On 
return, he was placed in a hinged cast and discharged to 
light duty.

The veteran received regular physical therapy following 
surgery to strengthen his leg and increase range of motion.  
On X-ray examination in December 1987, fixation staples in 
the lateral aspect of the right knee were noted, but there 
were no other abnormalities.  In July 1988, a Physical 
Evaluation Board determined that he was unable to perform his 
military duties.  The diagnosis was status post repair of the 
anterior cruciate ligament of the right knee with excision of 
the medial meniscus portion, with very minimal residual 
instability and residual pain.  

Following his separation from service, in October 1988, the 
veteran filed a claim of service connection for residuals of 
right knee injury.  In connection with his claim, he was 
afforded a VA medical examination in November 1988 at which 
he reported pain and limited motion.  Physical examination 
showed surgical scars on the right knee and minimal joint 
effusion.  He lacked about 10 degrees of extension and his 
leg flexion was to 90 degrees.  He had about 50 percent 
strength in the right knee and minimal laxity of the right 
knee, compared to the left.  X-ray examination showed post-
surgical changes, but no other abnormality.  The assessment 
was status post reconstructive surgery of the right knee.  

By January 1989 rating decision, the RO granted service 
connection for residuals of right knee injury, status post 
reconstructive surgery, effective August 27, 1988, the day 
following the date of the veteran's separation from service.  
An initial 10 percent rating was assigned, pursuant to 
Diagnostic Code 5257.  

In December 1990, the RO scheduled the veteran for a VA 
medical examination for the purposes of evaluating the then 
current severity of his service-connected right knee 
disability.  The RO attempted to notify the veteran of the 
time and date of the examination by mail sent to his last 
known address.  The letters were returned by the postal 
authorities as undeliverable, as the veteran had moved and 
left no forwarding address.  He failed to appear for his VA 
medical examination.

By January 1991 letter to his last known address, the RO 
notified the veteran that they proposed to terminate his 
monthly compensation, based on his failure to report for VA 
medical examination.  He was afforded the opportunity to 
indicate his willingness to report for an examination, submit 
additional evidence or argument, and request a personal 
hearing.  The letter was again returned by the postal 
authorities as undeliverable.

By April 1991 letter to his last known address, the RO 
notified the veteran that they had suspended his compensation 
benefits, effective April 1, 1991.  He was again afforded the 
opportunity to indicate his willingness to report for 
examination, submit additional evidence or argument, and 
request a personal hearing.  He did not respond.

By letter received at the RO on February 22, 1995, the 
veteran requested that he be scheduled for VA medical 
examination for the purposes of reinstating his VA 
compensation benefits.  He indicated that he had never 
received the RO's previous letters notifying him to report 
for VA medical examination.  

Pursuant to his request, the veteran was afforded a VA 
medical examination in March 1995 at which he reported major 
right knee reconstructive surgery in service.  He stated that 
the procedure relieved his symptoms for about two years, but 
in 1988, he developed pain and tenderness in his joint and 
consulted a private orthopedic specialist who recommended 
arthroscopic examination.  At that time, the private 
physician scraped some bone or debrided some tissue from 
inside the knee.  The veteran indicated that he had done 
fairly well since that time, although his knee continued to 
be symptomatic intermittently.  He denied taking medication 
or wearing a brace, other than while playing basketball.  His 
subjective complaints included intermittent aching after 
working out, some swelling, and decreased range of motion.  
He indicated that his symptoms were aggravated by prolonged 
standing, walking, playing basketball, bending, kneeling, 
crouching, or crawling.  On objective examination, his gait 
was normal.  He was unable to do a full squat on the right 
knee.  There was mild to moderate atrophy of the muscles of 
the distal right thigh, mild to moderate enlargement and 
swelling of the right knee, retropatellar crepitance and 
grating, and slight joint effusion.  There was no tenderness, 
redness, or heat.  Muscle strength was 4/5 and there were 
some lateral and medial surgical scars.  There was no lateral 
instability.  Range of motion showed right knee flexion to 
120 degrees and extension to 5 degrees.  X-ray examination 
showed degenerative joint disease in the knee with post-
surgical staples in the distal femur laterally.  The 
diagnosis was status post internal derangement of the right 
knee, status post major joint reconstructive surgery in 1986, 
status post arthroscopic surgery in 1988, and degenerative 
joint disease of the knee.

By April 1995 rating decision, the RO assigned a 10 percent 
rating for the veteran's right knee disability.  He appealed 
the RO decision, arguing that he was entitled to a disability 
rating of 20 to 30 percent based on his stiffness, arthritis, 
and instability.

In November 1995, the veteran testified at a hearing at the 
RO where he described his right knee pain, instability, and 
stiffness.  He stated that his symptoms had increased since 
the March 1995 VA medical examination, e.g., he indicated 
that he had to stop playing basketball and wore a soft brace 
when riding his bicycle.  He also stated that his right knee 
disability affected him in his job in a personnel office as 
he did a lot of paperwork and was "up and down" frequently.  

The RO thereafter obtained VA outpatient treatment identified 
by the veteran dated from May to October 1995, showing that 
in May 1995, he sought treatment for right knee pain.  In 
October 1995, he was evaluated in the orthopedic clinic; at 
that time, range of motion of the right knee was 90 percent, 
compared to the left knee.  X-ray examination showed 
degenerative changes of the patellofemoral joint.  The 
assessment was patellofemoral syndrome of the right knee.

By February 1996 rating decision, the RO determined that the 
evidence of record was insufficient to rate the veteran's 
right knee disability from April 1, 1991, to February 21, 
1995.  The RO further determined that the evidence of record 
indicated that the veteran's right knee disability warranted 
a 10 percent rating from February 22, 1995, the date of 
receipt of his claim for increased rating.

In April 1997, the Board remanded the matter for additional 
development of the evidence.  Pursuant to the Board's remand 
instructions, the veteran underwent VA medical examination in 
April 1998.  On examination, he reported that his right knee 
symptoms had increased in severity since he was last examined 
by VA.  He stated that he had constant knee pain, as well as 
weakness, stiffness, and swelling.  He indicated that he had 
been advised to quit jogging and that his knee occasionally 
became unstable, although he denied episodes of locking, 
dislocation, or recurrent subluxation.  He also reported easy 
fatigue.  Objective examination showed he had a bit of a limp 
on the right.  His walking was satisfactory, and he was able 
to squat and arise.  There was generalized tenderness, 
moderate lateral instability, and mild swelling.  Range of 
motion was from 10 to 130 degrees with pain at approximately 
100 degrees.  Strength was 4/5.  X-ray examination showed 
degenerative joint disease of the knee.  The diagnosis was 
status post injury with internal derangement of the right 
knee, status post major joint reconstruction in 1986, status 
post arthroscopic surgery in 1988.  The examiner concluded 
that the veteran had a residual functional capacity between 
light and sedentary.  He explained that the veteran should be 
able to occasionally lift 20 pounds; frequently lift 10 
pounds; and sit, stand or walk for 2-4 hours per eight hour 
work day with rest periods.  He indicated that the veteran 
should avoid frequent kneeling, crawling, or bending, and 
working around dangerous machinery, heights, ladders, ropes, 
and scaffolds.

By May 1998 rating decision, the RO increased the rating for 
residuals of right knee injury, status post reconstructive 
surgery, to 20 percent, effective February 22, 1995, pursuant 
to Diagnostic Code 5257.  In addition, the RO assigned a 
separate 20 percent rating for degenerative joint disease of 
the right knee, also effective February 22, 1995, pursuant to 
Codes 5010-5260.  

In January 1999, the veteran perfected an appeal of the 
issues of entitlement to effective dates earlier than 
February 22, 1995, for the 20 percent ratings assigned his 
right knee disabilities, arguing that the proper effective 
date for his 20 percent ratings should be in 1990, when he 
had arthroscopic surgery on his knee.  He also indicated that 
he had visited the Fayetteville VA Medical Center (MC) on 
several occasions in 1988 and 1989 for right knee complaints 
and had been advised to seek civilian care at that time.

The RO contacted the Fayetteville VAMC and requested copies 
of his VA treatment records.  The VAMC forwarded treatment 
records showing that the veteran had been seen in March 1989 
for right knee complaints; at that time, he reportedly had 
"good flexion and extension" of the right knee.  The VAMC 
indicated that although he had been scheduled for an 
appointment in April 1990, he failed to report and was not 
seen again until January 1995, when he was treated for 
unrelated complaints.  The veteran did not report right knee 
symptomatology again until May 1995.

Thereafter, in March 1999, the veteran submitted private 
treatment records showing that he had undergone arthroscopic 
knee surgery in August 1988, and did well until January 1990, 
when he reinjured his right knee in an on-the-job accident.  
In February 1990, he underwent arthroscopic surgery with 
removal of adhesions.  On follow-up examination in March 
1990, he reported that he was "doing great" and was "well 
satisfied" with the results of the surgery.  

On August 1999 VA medical examination, the veteran reported 
tearing his medial cruciate ligament on his right knee 
playing basketball in 1986.  He indicated that one week after 
the injury, he had reconstructive surgery.  In 1988, he 
reported he had surgery to remove fluid and to scrape the 
bone to decrease pressure in his right knee.  He denied any 
subsequent surgery.  With respect to current symptoms, he 
reported he had daily pain, rated as 6-7 on a scale of 1-10.  
He also reported weakness, stiffness, swelling, instability, 
giving way, and locking when he extended his knee for some 
length of time.  He indicated that he took Motrin as needed 
for pain.  He reported 30-45 minute flare-ups of right knee 
pain whenever he was on his feet for more than 4 or 5 hours.  
His other precipitating factors included walking, climbing 
stairs, and going from sitting to standing, and alleviating 
factors were rest and relaxing.  He indicated that his 
occupation was office work, and that he had not missed work 
due to knee problems.  On objective examination, there were 
two scars on the right knee, but no swelling, tenderness, or 
difference in temperature.  Deep tendon reflexes were equal 
at the patella.  Touch sensation was decreased in the medial 
aspect of the right knee compared to the left knee.  His gait 
appeared normal.  He had no pain with extension to 0 degrees 
or flexion to 150 degrees, but he did have crepitus.  He was 
able to perform knee squats and heel-toe walking without 
difficulty.  The diagnosis was degenerative joint disease of 
the right knee, status post surgical repair of the right knee 
anterior cruciate ligament.  The examiner indicated that the 
veteran had a medium functional residual as he could 
occasionally lift 50 pounds, frequently lift 25 pounds, and 
sit, stand or walk 6 hours of an 8-hour work day with 
appropriate rest.

II.  Law and Regulations - Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  The 
U.S. Court of Appeals for Veterans Claims (the Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

Under Diagnostic Code 5010, arthritis established by X-ray 
evidence will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Code 
5260 (1999).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261 
(1999).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

Under 38 C.F.R. § 4.71a, Code 5256 (1999), when the knee is 
ankylosed in a favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, a 30 
percent evaluation is warranted.  

Under Code 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee 
impairment (recurrent subluxation or lateral instability).  A 
20 percent rating contemplates a moderate degree of 
impairment, and a maximum 30 percent rating is warranted for 
a severe degree of impairment to the knee.  

Under Code 5258, when there is evidence of dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint, a 20 percent 
rating is assigned.  This is the maximum rating available 
under this code.  

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (1999).

The VA General Counsel has determined that a claimant with 
arthritis and instability of the knee may be rated separately 
under Codes 5003 or 5010 and 5257, so long as the evaluation 
of knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§  4.14.  VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997).  

III.  Analysis - Increased rating claims

As noted above, pursuant to VA O.G.C. Prec. Op. No. 23-97, 
the RO has assigned a 20 percent rating for the veteran's 
degenerative joint disease of the right knee, under Codes 
5010 and 5260.  A separate 20 percent rating has been 
assigned for the remaining residuals of the veteran's right 
knee injury, status post reconstructive surgery; this portion 
of the veteran's right knee disability has been rated under 
Code 5257.  The Board will evaluate each portion of his 
disability separately.  

As noted, the veteran's degenerative joint disease of the 
right knee has been rated as 20 percent disabling under Codes 
5010 and 5260.  To warrant a higher evaluation under these 
criteria, the veteran's right knee degenerative joint disease 
must be manifested by a limitation of extension of the right 
leg to more than 15 degrees or limitation of flexion to more 
than 30 degrees.  Such findings have not been documented by 
the medical evidence which is currently of record.  38 C.F.R. 
§ 4.71a, Codes 5260, 5261.  For example, on VA medical 
examination in March 1995, range of motion was from 5 to 120 
degrees; on VA medical examination in April 1998, range of 
motion was from 10 to 130 degrees; and on VA medical 
examination in August 1999, range of motion was from zero to 
150 degrees.  

Likewise, the criteria for an increased rating under Codes 
5256 or 5262 have not been met because there has been no 
finding or diagnosis of ankylosis of the left knee or 
sufficient impairment of the tibia and fibula by any 
competent medical evidence.  38 C.F.R. § 4.71a.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain, swelling, fatigability, and flare-ups in his right 
knee.  The Board recognizes that examiners have noted the 
presence of pain on range of motion in his right knee as well 
as loss of strength; however, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
evidence does not show that pain on use or other relevant 
factors restricts right knee motion to such an extent that 
the criteria for a rating higher than 20 percent would be 
justified based on arthritis with limitation of motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Moreover, as set 
forth below, the veteran's additional right knee symptoms 
have been contemplated in the separate 20 percent rating 
which has been assigned for "other impairment of the knee" 
under Code 5257.  The rating schedule may not be employed as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate him 
for the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

Regarding the other residuals of the veteran's right knee 
injury, status post reconstructive surgery, the RO assigned a 
separate 20 percent disability rating under the provisions of 
38 C.F.R. § 4.71a, Codes 5257, for other impairment of the 
knee.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
higher disability rating of 30 percent, which would be 
indicative of severe impairment of the left knee.  This 
finding is based on repeated VA examination, which has 
consistently revealed no objective evidence of a severe right 
knee disability.  In fact, no VA examiner or other medical 
professional has ever described the veteran's right knee 
disability as severe.  Therefore, the Board concludes that 
preponderance of the evidence is against finding that his 
right knee disability is of such severity as to warrant an 
increased rating of 30 percent under Diagnostic Code 5257.

With respect to the factors set forth in 38 C.F.R. § 4.40, 
4.45, and 4.45, the Board notes that the Court has held that 
these provisions do not apply to knee disabilities which are 
rated under Code 5257.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, although surgical scars of the right knee have 
been noted, none of the evidence of record describes the 
scars as symptomatic.  There is no indication that they are 
tender, painful, poorly nourished, or productive of 
functional limitation, so as to justify a separate 10 percent 
rating under 38 C.F.R. § 4.118, Codes 7803, 7804, 7805 
(1999).

With respect to both of the veteran's right knee 
disabilities, the Board has also considered the provisions of 
38 C.F.R. § 3.321, but the findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The veteran has lost no days from work 
due to a right knee disability and the record shows that he 
has not been hospitalized for his right knee disability for 
approximately a decade.  Thus, the Board finds that the 
combined 40 percent rating currently in effect is appropriate 
to compensate him for his right knee disability.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (noting that the 
disability evaluation rating itself is recognition that the 
industrial capabilities are impaired).  Under such 
circumstances, the Board finds that the impairment resulting 
from the veteran's right knee disability is adequately 
compensated by the currently-assigned schedular ratings, and 
the provisions of 38 C.F.R. § 3.321 are not for application.

IV.  Effective Date Claims

In general, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2).

Under 38 C.F.R. § 3.655(a), when continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such reexamination, action shall 
be taken in accordance with paragraph (c) of the regulation, 
as appropriate.  Examples of a good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  

When a veteran fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
pretermination notice advising the veteran that the payment 
of benefits, for the disability or disabilities for which the 
reexamination was scheduled, will be discontinued.  The 
notice should include the prospective date of the 
discontinuance, the reason therefor, and a statement of the 
veteran's procedural and appellate rights.  The veteran is to 
be provided with 60 days to express willingness to attend the 
examination or present evidence that payment should not be 
discontinued.  38 C.F.R. § 3.655(c)(1).

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination notice 
or the date of last payment, whichever is later.  38 C.F.R. § 
3.655(c)(1).

Where a veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158(b).

Under 38 C.F.R. § 3.330, regarding resumption of rating when 
a veteran subsequently reports for VA examination, such 
ratings are governed by 38 C.F.R. §§ 3.158 and 3.655, and the 
period following the termination, for which benefits are 
precluded by the cited regulations, will be stated in the 
rating.  If the evidence is insufficient to evaluate the 
disability during any period following termination for which 
payments are not otherwise precluded, the rating will contain 
a notation reading, "Evidence insufficient to evaluate from 
_____ to _____."  

In this case, in April 1991, as a result of the veteran's 
failure to report for a VA examination scheduled for December 
1990, the RO discontinued compensation to the veteran for his 
service-connected right knee disability, which had been 
assigned a 10 percent evaluation since August 1988.  As 
discussed above, prior to this discontinuance, the veteran 
was provided a pretermination letter in January 1991.  The 
letter included a reference to the reason for the 
discontinuance (failure to report for a VA examination).  He 
was also advised that he had 60 days in which to express his 
willingness to attend the examination or present evidence 
that payments should not be discontinued.  An April 1991 
letter reiterated this information, as well as providing a 
statement of the veteran's procedural and appellate rights.  
Based on the foregoing, the Board finds that the RO complied 
with the provisions set forth under 38 C.F.R. § 3.655(c).

With respect to RO's actual decision to terminate the 
veteran's benefits in April 1991, the Board finds that his 
failure to report for his scheduled examination in December 
1990 adequately supported this action.  The veteran provided 
no good cause for his failure to report to the December 1990 
VA medical examination, other than to indicate long after the 
fact that he did not receive the notification letter.  

In this case, it is clear that the veteran did not receive 
the December 1990 letter notifying him to report for the VA 
medical examination.  However, the Court has held that in the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on VA to "turn up heaven and earth" 
to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The failure of a claimant to advise VA of his correct address 
is not one of the circumstances identified in 38 C.F.R. § 
3.655 as "good cause" for the failure to report for 
examination, and Hyson would appear to indicate that it could 
not be a "good cause."

In view of the foregoing, the Board finds that the veteran's 
failure to appear for the December 1990 VA medical 
examination is without good cause, as he did not receive or 
respond to correspondence sent by the RO, or otherwise 
contact the RO or provide his representative with his new 
address.  

Under the circumstances described above, the Board concludes 
that the RO met its responsibility to assist the veteran in 
providing him with an examination to support the continuation 
(or increase or decrease, as the evidence might have 
warranted) of his compensation benefits.  In this regard, the 
Court has emphasized that the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

The Board thus finds that 38 C.F.R. § 3.655 was properly 
applied by the RO and that the veteran's compensation was 
appropriately discontinued from April 1991.  Moreover, as he 
did not contact the RO until March 1995, the veteran's claim 
was properly treated as abandoned.  38 C.F.R. § 3.158(b).

In summary, the veteran's compensation payments were 
suspended effective April 1991 for failure to report for VA 
medical examination, without good cause.  As a result, his 
claim was considered abandoned, and the RO was not required 
to take further action unless a new claim was received.  

In this case, a new claim was received at the RO on February 
22, 1995.  There is no indication of record, nor does the 
veteran contend, that he filed a claim earlier than that 
time.  In that regard, the Board has considered 38 C.F.R. § 
3.157, which provides that once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
In this case, however, the records from the VAMC indicate 
that he was not seen there between 1989 and January 1995.  
The first time he was treated for a right knee disability was 
in May 1995, subsequent to the effective date currently in 
effect.  Thus, application of 38 C.F.R. § 3.157 results in no 
benefit to the veteran.

In fact, the record contains no medical evidence from April 
1991 to February 1995 pertaining to a right knee disability.  
Accordingly, the RO determined that the evidence was 
insufficient to evaluate the severity of the disability 
during this time period under 38 C.F.R. § 3.330, and the date 
of the newly filed claim, February 22, 1995, has been 
properly identified as the appropriate date for resumption of 
the veteran's disability benefits.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (1999).

As noted above, under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of claim.  

Thus, the Board has carefully reviewed all of the evidence of 
record in order to determine whether an increase in severity 
of the veteran's right knee disability was factually 
ascertainable within one year prior to the filing of his 
claim.  Swanson v. West, 12 Vet. App. 442 (1999).  However, 
the Board is unable to identify such evidence and the veteran 
has pointed to no such evidence.  Thus, an increase in the 
severity of the veteran's right knee disability was not 
factually ascertainable prior to February 22, 1995.  Soon 
thereafter, he underwent VA medical examination and 
identified VA outpatient treatment records dated from May 
1995 showing treatment for right knee disability.  

In conclusion, for the reasons discussed above, the Board 
concludes that an effective date earlier than February 22, 
1995, for the assignment of separate 20 percent ratings for 
residuals of a right knee injury and degenerative joint 
disease of the right knee, is unwarranted.


	(CONTINUED ON NEXT PAGE)
















ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee injury, status post reconstructive surgery, 
is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to an effective date earlier than February 22, 
1995, for a 20 percent rating for residuals of a right knee 
injury, status post reconstructive surgery, is denied.

Entitlement to an effective date earlier than February 22, 
1995, for a 20 percent rating for degenerative joint disease 
of the right knee, is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 

